UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    5/3/2021
 Indira Kairam, M.D.,

                                  Plaintiff,
                                                            1:18-cv-01005 (AT) (SDA)
                      -against-

 West Side GI, LLC,

                                  Defendant.


 Indira Kairam, M.D.,

                                  Plaintiff,
                                                            1:19-cv-00953 (AT) (SDA)
                      -against-

 West Side GI, LLC,

                                  Defendant.


 Indira Kairam, M.D.,

                                  Plaintiff,
                                                            1:20-cv-09141 (AT) (SDA)
                      -against-
                                                            ORDER
 Peter Distler, M.D. et al.,

                                  Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Having reviewed the parties’ letters filed at ECF Nos. 149 and 150 in Case No. 18-cv-

01005, it is hereby Ordered as follows:

       1. If Plaintiff wishes to file an amended pleading in 20-cv-09141 prior to Defendants’

           anticipated motion to consolidate, she must do so no later than May 17, 2021.
         Thereafter, Plaintiff may amend as of right, or by appropriate motion, but the Court

         will not further delay resolution of the anticipated consolidation motion.

     2. Defendants shall file their anticipated motion to consolidate on May 24, 2021. If

         Plaintiff files an amended pleading that adds new defendants, Defendants may seek

         an extension of time to accommodate the newly-added defendants.

SO ORDERED.

DATED:        New York, New York
              May 3, 2021

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge




                                              2
